                 Case 1:17-cv-02587-TSC Document 152 Filed 03/08/21 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    THE WILDERNESS SOCIETY, et al.,                )
                                                   )
             Plaintiffs,                           )
                                                   )
                                                              Case No. 1:17-cv-02587 (TSC)
            v.                                     )
                                                   )
    DONALD J. TRUMP, in his official               )
    capacity as President of the United           )
    States, et al.,                               )
                                                  )
            Defendants.                           )
                                                  )
                                                  )
    GRAND STAIRCASE ESCALANTE                     )
    PARTNERS, et al.,                             )
                                                  )           Case No. 1:17-cv-02591 (TSC)
            Plaintiffs,                           )
                                                  )
       v.                                         )
                                                  )
    DONALD J. TRUMP, in his official              )         CONSOLIDATED CASES
    capacity as President of the United States,   )
    et al.,                                       )
                                                  )
            Defendants.                           )


                                              ORDER

             Defendants’ Unopposed Motion to Stay, ECF No. 151, is hereby GRANTED. The

proceedings in this case are hereby stayed until further order of the court.

             All pending summary judgment motions are hereby DENIED without prejudice to the

right of the parties to file a motion to reopen their summary judgment motions.1 See ECF No.

131, MOTION for Partial Summary Judgment by CENTER FOR BIOLOGICAL DIVERSITY,


1
   The parties are not required to refile the original motions, briefs or exhibits should they elect
to reopen their summary judgment motions.
                                                  1
            Case 1:17-cv-02587-TSC Document 152 Filed 03/08/21 Page 2 of 2



DEFENDERS OF WILDLIFE, GRAND CANYON TRUST, GREAT OLD BROADS FOR

WILDERNESS, NATURAL RESOURCES DEFENSE COUNCIL, INC., SOUTHERN UTAH

WILDERNESS ALLIANCE, WESTERN WATERSHEDS; ECF No. 133, MOTION for Partial

Summary Judgment by CONSERVATION LANDS FOUNDATION, GRAND STAIRCASE

ESCALANTE PARTNERS, SOCIETY OF VERTEBRATE PALEONTOLOGY; and ECF No. 136,

MOTION for Partial Summary Judgment by BRIAN STEED, DONALD J. TRUMP, RYAN ZINKE.

        Notwithstanding the foregoing, the Federal Defendants shall continue to comply with

their obligations under the Court’s October 30, 2018 Order Regarding Notice Obligations, ECF

No. 57. Plaintiffs are not precluded from moving for injunctive relief during the pendency of

the stay.

        The parties shall file a joint status report by June 3, 2021, and every 30 days thereafter,

advising the Court: 1) whether the current dispute has been mooted or the parties anticipate that

it will be mooted; 2) whether the parties wish to continue to stay this action for any reason,

including the parties' negotiations over resolving this dispute; or 3) whether the parties agree

that this litigation should continue as anticipated pursuant to the federal rules, local rules or a

scheduling order. To the extent the parties propose a change in the status quo, the report shall

be accompanied by a proposed order.




Date: March 8, 2021

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                                   2
